Order unanimously affirmed without costs. Memorandum: The court properly denied the motion and cross motion for summary judgment as premature. Whether coverage B of the insurance policy at issue applies at all depends upon the resolution of questions of fact in the Federal action (see generally, New York Pub. Interest Research Group v Carey, 42 NY2d 527, 531; Aetna Cas. & Sur. Co. v Liberty Mut. Ins. Co., 91 AD2d 317, 325-326). (Appeals from Order of Supreme Court, Erie County, Flaherty, J. — Summary Judgment.) Present — Denman, P. J., Pine, Lawton, Boehm and Doerr, JJ.